UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                 :
COLLEEN KUCHAR,                                                  :
                                                                 :        CASE NO. 1:20-cv-02542
                      Plaintiff,                                 :
                                                                 :
           vs.                                                   :        OPINION & ORDER
                                                                 :        [Resolving Doc. 34]
SABER HEALTHCARE HOLDINGS, LLC, :
et al.                                                           :
                                                                 :
                      Defendants.                                :
                                                                 :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Colleen Kuchar sues her former employer and related entities for federal

and state overtime and wage violations.1 Now, Kuchar asks the Court to conditionally

certify a 29 U.S.C. § 216(b) Fair Labor Standards Act (“FLSA”) collective of similarly situated

employees.2 Defendants oppose.3

          For the following reasons, the Court CONDITIONALLY CERTIFIES Plaintiff’s FLSA

collective, but slightly amends Plaintiff’s proposed collective definitions.

     I.         Background

          From 2012 to 2020, Plaintiff worked mostly as a minimum data set (“MDS”) nurse

at Aurora Manor Special Care Centre, an Aurora, Ohio nursing and care facility.4 At Aurora

Manor—and at Defendants’ other facilities, according to Plaintiff—an MDS nurse is a




          1
            Doc. 1; Doc. 11.
          2
            Doc. 34; Doc. 34-1.
          3
            Doc. 37.
          4
            Doc. 11 at 4, 11.
Case No. 1:20-cv-02542
Gwin, J.

licensed nurse who collects information and creates patient care reports to meet state and

federal reporting requirements.5

          Plaintiff’s FLSA claims allege that Defendant employers failed to pay her and

similarly situated nurses overtime.6 Plaintiff says Defendants misclassified MDS nurses as

FLSA-exempt, required employees to underreport their hours, and automatically deducted

lunch breaks from employees’ hours, even when the employees did not take a full lunch

break.7

          Plaintiff seeks to certify two FLSA collectives of:

                    [1] Salaried MDS nurses and coordinators who worked more
                    than 40 hours in one or more work weeks at any time in the
                    three years preceding the date of the grant of conditional
                    certification at any of the 122 facilities listed on Saber
                    Healthcare Group, LLC’s website and who have not executed
                    arbitration agreements with Defendants; and . . .

                    [2] Hourly nurses at Aurora Manor who worked more than 40
                    hours in one or more work weeks at any time in the three years
                    preceding the date of the grant of conditional certification and
                    who have not executed arbitration agreements with
                    Defendants.8

          Plaintiff contends that all Defendants make up an “integrated enterprise” and that

each Defendant can be considered a joint employer.9                As such, Plaintiff seeks to

conditionally certify a collective that covers all Defendant-affiliated facilities throughout




          5
            Id. at 11, 13.
          6
            Id. at 19–20.
          7
            Id. at 13–14, 19; Doc. 37 at 8.
          8
              Doc. 34 at 1; Doc. 39 at 18.
          9
              Doc. 11 at 4–8; Doc. 34-1 at 6–7.
                                                  -2-
Case No. 1:20-cv-02542
Gwin, J.

the United States.10 Defendants argue that Plaintiff was solely an employee of Aurora

Manor and that a FLSA collective should not include MDS nurses from other facilities.11

    II.        Discussion

          There are two stages to the FLSA collective action certification process. At the first

“notice” stage, a plaintiff must make a “modest factual showing” that “his position is similar,

not identical, to the positions held by putative class members.”12 This is a “fairly lenient”

standard.13 At the second stage, after discovery, the Court more closely considers the

collective action employees’ situations.14

          A FLSA collective’s member-employees must be “similarly situated.”15                            To

determine whether the employees are similarly situated, the Court considers the “factual

and employment settings of the individual[ ] plaintiffs, the different defenses to which the

plaintiffs may be subject on an individual basis, [and] the degree of fairness and procedural

impact of certifying the action as a collective action.”16

          FLSA collective plaintiffs are similarly situated if their “causes of action accrued in

approximately the same manner as those of the named plaintiffs.”17 Further, employees

can be similarly situated when their claims are “unified by common theories of defendants’




          10
           Doc. 34-1 at 4–5, 7; Doc. 34-8.
          11
           Doc. 37 at 6, 19.
        12
           Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546–47 (6th Cir. 2006) (citations omitted).
        13
           Id. at 547 (quoting Morisky v. Pub. Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 497 (D.N.J. 2000)).
        14
           Comer, 454 F.3d at 547.
        15
           29 U.S.C. § 216(b).
        16
            O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009) (quoting Charles Alan
Wright et al., 7B Fed. Prac. & Proc. Civ. § 1807 (3d ed.)), abrogated on other grounds by Campbell-Ewald
Co. v. Gomez, 577 U.S. 153 (2016).
        17
           Lewis v. Huntington Nat'l Bank, 789 F. Supp. 2d 863, 868 (S.D. Ohio 2011).
                                                      -3-
Case No. 1:20-cv-02542
Gwin, J.

statutory violations, even if the proofs of these theories are inevitably individualized and

distinct.”18

        Defendants argue that Plaintiff must meet a slightly higher standard to justify

conditional certification because the parties have conducted some discovery.19 “When, as

is the case here, parties have already conducted discovery on the issue of conditional

certification, some courts apply a ‘modest plus’ standard, requiring a showing beyond the

lenient step-one standard, but not as stringent as the showing required at step two.”20

        This “modest plus” analysis still focuses on whether the potential collective

members are similarly situated, and “does not touch upon the merits of plaintiff’s claims.”21

A court analyzes whether Plaintiff has “made [a] sufficient showing beyond their original

allegations that would tend to make it more likely that a class of similarly situated

employees exists.”22 This “modest plus” requirement allows Courts to consider “(1) the

disparate factual and employment settings of the individual opt-in plaintiffs; (2) the various

defenses available to defendants with respect to individual plaintiffs; and (3) fairness and

procedural considerations.”23




        18
             O’Brien, 575 F.3d at 585.
        19
             Doc. 37 at 13–14.
        20
             Weisgarber v. N. Am. Dental Grp., LLC, No. 4:18CV2860, 2020 WL 1322843, at *2 (N.D. Ohio
Mar. 20, 2020).
        21
             Jungkunz v. Schaeffer's Inv. Research, Inc., 1:11–cv–00691, 2014 WL 1302553, at *7 (S.D. Ohio
Mar. 31, 2014).
        22
           Creely v. HCR ManorCare Inc., 789 F. Supp. 2d 819, 827 (N.D. Ohio 2011) (“Plaintiffs need not
have moved the ball far down the field, but they need to have shown some progress as a result of the
discovery as measured against the original allegations and defenses.”).
        23
           Jungkunz, 2014 WL 1302553, at *7.
                                                     -4-
Case No. 1:20-cv-02542
Gwin, J.

        Here Plaintiff seeks certification for two collectives: One that encompasses all MDS

nurses at all Defendant-related facilities, and one that applies only to all nurses at the

Aurora Manor facility.24

             a. Nationwide MDS Nurse Collective

        Plaintiff meets the both the traditional and “modest plus” standard to conditionally

certify her proposed nationwide collective of:

                 [s]alaried MDS nurses and coordinators who worked more than
                 40 hours in one or more work weeks at any time in the three
                 years preceding the date of the grant of conditional certification
                 at any of the 122 facilities listed on Saber Healthcare Group,
                 LLC’s website and who have not executed arbitration
                 agreements with Defendants.25

        Plaintiff explains that Defendant Saber Healthcare Group operates 122 facilities,

including “Aurora Manor[,] in Delaware, Florida, Indiana, North Carolina, Ohio,

Pennsylvania, and Virginia.”26 Further, Plaintiff says that Defendant Saber Healthcare

Holdings is a holdings company with “an ownership interest” in nursing facilities across

the country. Saber Healthcare Holdings has the same ownership as Saber Healthcare

Group.27

        Plaintiff does not explain the role of Defendant Multi-Care Management, Inc. in her

conditional certification motion. In Plaintiff’s amended complaint, she asserts that Multi-

Care Management, Inc. is “an affiliate or subsidiary of [Saber Healthcare Holdings] and



        24
            Doc. 39 at 18.
        25
            Id.
         26
            Doc. 34-1 at 4.
         27
            Id. at 4–5 (“To recap, during all time periods relevant to this case, William Weisberg and George
Repchick owned (through their trusts) and controlled (as trustees of those trusts) SHH, which owned SHG, a
company for which they acted as the two ranking corporate officers. SHG, in turn, operated nursing homes
across the country.”).
                                                      -5-
Case No. 1:20-cv-02542
Gwin, J.

[Saber Healthcare Group] and, at all times relevant, provided operational and management

services at several SHH/SHG facilities, including Aurora Manor.”28

        Only an employer can violate FLSA.29 Defendants argue that only Defendant Aurora

Manor had an employer relationship with Plaintiff30: “notwithstanding some common

relationship, [Defendant entities] only interact with one another through arms-length

business dealings and contracts, if at all.”31 Defendants say Saber Health Group serves as

an “advisor” or consultant to nursing facilities. Defendant entities did not hire or fire

individual facility employees.32

        But whether Defendants are joint employers is a fact question that goes to Plaintiff’s

claims’ merits. Merits questions are not appropriate at the first conditional certification

stage.33 At this stage, the question is whether potential collective members are similarly

situated.

        Plaintiff has shown that MDS nurses across the Saber-affiliated facilities were

similarly situated. Plaintiff notes that Defendant Saber Healthcare Group “promulgated”

the policies and procedures relevant to Plaintiff’s claims.34




        28
             Doc. 11 at 3, 7 (“Defendant Multi-Care Management, Inc. was an ‘employer’ of Plaintiff within
the meaning of the FLSA . . . in that it had authority to . . . promulgate work rules and assignments and to set
the employees’ conditions of employment. By way of example, Multi-Care Management, Inc. promulgated
and published the employee handbook governing many human resources aspects of the work of Plaintiff and
her co-workers at Aurora Manor.”).
          29
             29 U.S.C. § 207.
          30
             Doc. 37 at 19.
          31
             Id. at 9.
          32
             Id. at 20–21.
          33
             Terrell v. Health Care Bridge, Inc., No. 1:19-cv-2762, 2020 WL 3403019, at *2 (N.D. Ohio June
19, 2020) (citing Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 765 (N.D. Ohio 2015)); Kis v. Covelli
Enters., Inc., No. 4:18–cv–54, No. 4:18–cv–434, 2018 WL 2227782, at *2 (N.D. Ohio May 16, 2018) (citing
Waggoner, 110 F. Supp. 3d at 765).
          34
             Doc. 34-1 at 6.
                                                       -6-
Case No. 1:20-cv-02542
Gwin, J.

        The Parties’ limited discovery so far further supports potential collective members’

similarity. Defendant-affiliated facilities across the nation used the same MDS nurse and

coordinator job descriptions drafted by Saber Healthcare Group.35 MDS nurses carry out

the same duties using the same standardized government forms and instructions.36 Saber

Healthcare Group organized time tracking and payroll for all Defendant-affiliated

facilities.37 The time tracking system allegedly automatically deducted lunch times for MDS

nurses across Defendant-affiliated facilities.38 Plaintiff contends that all salaried MDS

nurses across Defendant-affiliated facilities were classified as FLSA-exempt from overtime

pay.39 Facilities reviewed MDS nurses’ performance using a standard Saber evaluation

form.40 Defendant Saber Healthcare Group promulgated the same materials for new MDS

nurse orientation and training at all Defendant-affiliated facilities.41 In at least one instance,

Defendant Saber Health Care Holdings was listed as a potential collective member’s

employer.42

        Most importantly, Plaintiff and potential collective members attest that they often

worked more than 40 hours per week and were encouraged to underreport their hours in

Defendants’ virtual timeclock system used across Defendant-affiliated facilities.43



        35
            Id.; Doc. 34-13.
        36
            Doc. 34-1 at 7–8; Doc. 34-18; Doc. 34-19.
         37
            Doc. 34-1 at 6; Doc. 34-15; Doc. 34-17. Defendants argue that the centralized payroll system
does not indicate any Saber Defendants’ joint employer status. Doc. 37 at 21. That does not negate the fact
that the centralized payroll system supports potential collective members similarly situatedness. All potential
collective members were reporting their hours within the same system.
         38
            See 34-14 at 3.
         39
            Doc. 34-1 at 6, 8–9; Doc. 39 at 6.
         40
            Doc. 34-1 at 10.
         41
            Doc. 39 at 5.
         42
            Id. at 9.
         43
            Doc. 34-1 at 12; Doc. 34-2 at 1; Doc. 34-4 at 1; Doc. 34-5 at 1; Doc. 34-22; Doc. 34-23 at 1. As
such, Plaintiff provides more evidence than in Defendants’ cited cases, Combs v. Twins Grp., Inc., No. 3:16-
                                                      -7-
Case No. 1:20-cv-02542
Gwin, J.

         Plaintiff and potential collective members are similarly situated. Plaintiff provides

evidence that she and potential collective members share causes of action that grew out of

similar working conditions, treatment, policies, and practices despite the fact that they

worked at different facilities.

         At this stage, the record sufficiently links potential class members through the

various Defendant entities. Defendants’ complicated corporate structure appears to serve

as an umbrella that enables individual facilities’ operations and suggests employer-like

control.     The parties should conduct further discovery on the joint employer issue.

Defendants can move to decertify the collective if it becomes clear that one or more

Defendants could not be considered collective member’s joint employer.44

             b. Aurora Manor Collective

         Plaintiff also requests conditional certification for a collective of “[h]ourly nurses at

Aurora Manor who worked more than 40 hours in one or more work weeks at any time in

the three years preceding the date of the grant of conditional certification and who have

not executed arbitration agreements with Defendants.”45

         Although these nurses presumably had different job descriptions, Plaintiff contends

that they were all paid hourly and experienced automatic lunchtime pay deductions



cv-295, 2016 WL 7230854, at *1 (S.D. Ohio Dec. 14, 2016), and Marek v. Toledo Tool & Die Co., Inc., No.
3:16CV03005, 2017 WL 5891765, at *1 (N.D. Ohio Nov. 29, 2017). Doc. 37 at 24.
          44
             Kis, 2018 WL 2227782, at *2 (“Defendant Covelli protests that it is not the Plaintiffs’ employer . . .
These arguments, however, generally go to the merits of Plaintiffs case and are not relevant to deciding
whether this case should proceed as a collective action. It is true that, if the putative class members had
many different employers, they would not be similarly situated. But the Plaintiffs point to evidence suggesting
that Covelli is, at the very least, a joint employer of the Plaintiffs and putative class members. As joint
employers are usually jointly and severally liable for FLSA violations, that is enough to allow for conditional
certification. If it becomes apparent at a later stage that Covelli is or was not the class members’ employer, it
may move for decertification.”).
          45
             Doc. 39 at 18.
                                                        -8-
Case No. 1:20-cv-02542
Gwin, J.

regardless of whether they took full lunch breaks. Plaintiff and two putative collective

members attest that they regularly worked more than 40 hours per week without receiving

overtime pay.46

          Plaintiff meets the similarly situated standard at this stage. Plaintiff and potential

collective members “are unified by common theories of defendants’ statutory violations”47

in that they each claim that Defendant Aurora Manor did not pay them for overtime work

or for lunch breaks they did not take.

          Defendants can move to decertify the collective if and when evidence indicates that

the collective members are not sufficiently similarly situated.

   III.         Conclusion

          For the foregoing reasons, the Court CONDITIONALLY CERTIFIES two FLSA

collectives:

                     (1) Salaried MDS nurses and coordinators who worked more
                     than 40 hours in one or more work weeks at any time but were
                     not paid overtime in the three years preceding the date of the
                     grant of conditional certification at any of the 122 facilities listed
                     on Saber Healthcare Group, LLC’s website and who have not
                     executed arbitration agreements with Defendants; and

                     (2) Hourly nurses at Aurora Manor who worked more than 40
                     hours in one or more work weeks at any time but were not paid
                     overtime in the three years preceding the date of the grant of
                     conditional certification and who have not executed arbitration
                     agreements with Defendants.

          The Court adds “but were not paid overtime” to both collective definitions to better

align the definitions with Plaintiff’s FLSA claims.



          46
               Doc. 34-2 at 2; Doc. 34-22; Doc. 34-23 at 1–2; Doc. 39 at 6–7.
          47
               O’Brien, 575 F.3d at 585.
                                                        -9-
Case No. 1:20-cv-02542
Gwin, J.

         The Court also ORDERS the parties to meet and confer on notice form and content.

Within 14 days of this Order, the parties must submit a joint proposed notice distribution

plan for potential collective members, including proposed notice language and a suggested

opt-in timeline. If the parties are unable to agree on a notice plan, they may submit separate

plans.

         The Court ORDERS Defendants to provide Plaintiff with a roster of all potential opt-

in collective members that fall within the above collective definitions, including their full

names, their dates of employment, job titles, their last known home addresses, phone

numbers, and their personal email addresses within 21 days of this Order.



IT IS SO ORDERED.



Dated: July 9, 2021                                  s/    James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




                                              -10-
